Exhibit 99.1 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS WESTERN INVESTMENT HEDGED PARTNERS L.P., Individually, and On Behalf of All Others Similarly Situated, Plaintiff, vs. ROBERT P. BREMNER, JACK B. EVANS,WILLIAM C. HUNTER, DAVID J. KUNDERT, WILLIAM J. SCHNEIDER, JUDITH M. STOCKDALE, CAROL E. STONE, TERENCE J.TOTH, and JOHN P. AMBOIAN, Defendants. Civil Action No. CLASS ACTION COMPLAINT Plaintiff Western Investment Hedged Partners L.P. (“WIHP” or “Plaintiff”) individually, and on behalf of all others similarly situated, by its attorneys, alleges the following upon information and belief, except as to the allegations which pertain to Plaintiff, which allegations are based upon personal knowledge: 1.Plaintiff brings this class action on behalf of itself and others who, at the close of business on January20, 2009, owned common shares of the following publicly-traded funds:(1) Nuveen Insured Florida Premium Income Municipal Fund (“NFL”), (2) Nuveen Florida Investment Quality Municipal Fund (“NQF”), (3) Nuveen Florida Quality Income Municipal Fund (“NUF”), and (4) Nuveen Insured Florida Tax-Free Advantage Municipal Fund (“NWF”) (collectively, the “Florida Nuveen Funds”). 2.Each of the four Florida Nuveen Funds is a Massachusetts business trust and closed-end management investment company (“closed-end fund”) managed by Nuveen Asset Management (“NAM”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”). 3.The Florida Nuveen Funds were formed to allow investors to buy mutual fund shares which reflect the value and tax attributes of a portfolio of Florida tax-exempt bonds.Since Florida, unlike most states, has no personal income tax, one of the principal attractions of the Florida Nuveen Funds was a mechanism for Florida residents to own investments which would be exempt from Florida’s Intangibles Tax.The Florida Nuveen Funds’ portfolios consisted principally of publicly-traded Florida tax-exempt government obligations (“bonds”). 4.The Florida Nuveen Funds are all closed-end funds.This means that they issued a finite number of shares whose per share net asset value (“NAV”) is calculated by dividing the market value of each fund’s total holdings by the number of that fund’s shares outstanding. 5.The NAV per share of each of the Florida Nuveen Funds is readily ascertainable, and is published daily by NAM as of the close of the regular session trading (normally 4:00 p.m. eastern) on each day the New York Stock Exchange is open for business. 6.However, as is typical with publicly-traded closed-end funds generally, shares in each of the Florida Nuveen Funds persistently traded at substantial discounts to their respective NAVs.As of January 20, 2009, NAVs, market prices and the discounts for the four Florida Nuveen Funds were as follows: Fund NAV as of 1/20/09 Closing Price Per Share on 1/20/09 Discount to NAV PerShare of Closing Price NFL 14.19 11.37 (19.87) NQF 12.85 10.38 (19.22) NUF 13.39 10.56 (21.14) NWF 13.67 11.03 (19.31) 2 7.Each Florida Nuveen Fund has a nine-member Board of Trustees.The nine Trustees for each Florida Nuveen Fund are the defendants in this action (“Defendants” or “Trustees”). 8.Plaintiff asserts claims for breach of fiduciary duty against Defendants, for adopting, and recommending a proposal to the Florida Nuveen Funds shareholders, in bad faith and in breach of their duty of loyalty to Plaintiff and the class (defined infra), to merge the four Florida Nuveen Funds (the “proposed merger”) into three other Nuveen-sponsored closed-end funds (the “Nuveen Acquiring Funds”) in which the Defendants also serve as trustees or directors.The Nuveen Acquiring Funds are (i) Nuveen Insured Municipal Opportunity Fund (“NIO”), (ii) Nuveen Premium Income Municipal Fund 2 (“NPM”) and (iii) Nuveen Insured Tax-Free Advantage Municipal Fund (“NEA”). DEFENDANTS DECIDE TO DISCONTINUE OPERATION OF THE FLORIDA NUVEEN FUNDS 9.Florida repealed its Intangibles Tax in 2007.As a result, Defendants recognized that there was little reason remaining for investors to continue to purchase shares in a mutual fund which was limited to the purchase of Florida tax-exempt bonds. 10.However, the Florida Nuveen Funds’ fundamental policies limited them to investments in Florida tax-exempt bonds.Accordingly, the Defendants decided to pursue a course of action whereby the Florida Nuveen Funds would discontinue operation as independent funds. DEFENDANTS CHOSE A COURSE OF ACTION WHICH FAVORED NAM’s INTERESTS OVER THE INTERESTS OF FLORIDA NUVEEN FUNDS SHAREHOLDERS 11.The Defendants were aware of two obvious choices to offer to Nuveen Florida Funds shareholders.Those choices were to terminate the Florida Nuveen Funds by (i) liquidating its holdings and distributing the cash proceeds to shareholders; or (ii) converting such funds from closed-end to open-end funds.Either way, shareholders of the Florida Nuveen Funds could then obtain cash for their shares approximately equal to the NAV per share. 3 12.Termination or open-ending of the Florida Nuveen Funds would have had the highest economic value of the alternative courses of action the Defendants could have chosen. 13.However, the consequences for NAM of termination or open-ending of the Florida Nuveen Funds would be the diminution of the net assets under NAM’s management for all shares redeemed for cash.That would be an unfavorable economic outcome for NAM, because such redemptions would reduce NAM’s assets under management and, therefore, NAM’s asset management fees would be reduced. 14.Pursuant to an Investment Management Agreement with the Florida Nuveen Funds, NAM receives a management fee based upon the amount of assets under management within each of the Florida Nuveen Funds.For the fiscal year ended April 30, 2008, NAM received nearly $9 million in management fees from the Florida Nuveen Funds, as follows: Fund Asset Management FeesPaid to NAM for Fiscal Year Ended 4/30/08 Nuveen Insured Florida Premium Income Municipal Fund (“NFL”) $2,031,193 Nuveen Florida Investment Quality Municipal Fund (“NQF”) paid $2,316,451 Nuveen Florida Quality Income Municipal Fund (“NUF”) $2,044,726 Nuveen Insured Florida Tax-Free Advantage Municipal Fund (“NWF”) $2,527,989 Total $8,920,359 15.NAM has comparable agreements with each of the Nuveen Acquiring Funds which entitle NAM to collect fees based upon their total net asset values.If the aggregate net asset value of a Nuveen Acquiring Fund is increased, NAM’s fee increases. 4 16.Defendants rejected the two alternatives, i.e., termination or open-ending, which would have provided the greatest benefit to Florida Nuveen Funds shareholders but would have been disadvantageous to NAM, and instead chose a third course of action to the exclusion of the other two.On January 20, 2009, Defendants announced publicly that they had voted to approve and recommend to Florida Nuveen Funds shareholders mergers of the four Florida Nuveen Funds into the three NAM-managed Nuveen Acquiring Funds in which the Defendants also serve as trustees or directors and from which NAM is entitled to fees based upon those Funds’ total assets. 17.The Nuveen Acquiring Funds have also historically and persistently traded at discount to net asset values.As of January 20, 2009, their stock prices and per-share NAVs are shown below: Fund NAV as of 1/20/09 Closing Price Per Share on 1/20/09 Discount to NAV Per Share of Closing Price NIO 13.2 11.85 -10.23% NPM 12.84 11.49 -10.51% NEA 13.34 11.87 -11.02% 18.Under the terms of the proposed merger, each of the four Florida Nuveen Funds would be combined with one of three of the Nuveen Acquiring Funds managed and controlled by the Trustees and NAM, as set forth in the following chart: 5 Florida Nuveen Fund Merging Into the Following Nuveen Acquiring Fund Investment Adviser to the Nuveen AcquiringFunds Trustees of the Nuveen Acquiring Funds Nuveen Insured Florida Premium Income Municipal Fund (“NFL”) Nuveen Insured Municipal Opportunity Fund (“NIO”) NAM The 9 Defendants Nuveen Florida Investment Quality Municipal Fund (“NQF”) Nuveen Premium Income Municipal Fund 2 (“NPM”) NAM The 9 Defendants Nuveen Florida Quality Income Municipal Fund (“NUF”) Nuveen Premium Income Municipal Fund 2 (“NPM”) NAM The 9 Defendants Nuveen Insured Florida Tax-Free Advantage Municipal Fund (“NWF”) Nuveen Insured Tax-Free Advantage Municipal Fund (“NEA”) NAM The 9 Defendants 19.In the proposed merger, Florida Nuveen Funds shareholders would receive a number of Nuveen Acquiring Fund shares calculated on an equal NAV-to-NAV basis.In other words, a Florida Nuveen Fund shareholder would receive for his or her NAV, shares of a Nuveen Acquiring Fund at a price based not upon the Nuveen Acquiring Fund’s market price (which is what it would cost that person to buy such shares for cash), but rather based upon the Nuveen Acquiring Fund’s higher NAV. 20.Thus, in the proposed merger, shareholders of Florida Nuveen Funds would not be able to realize their NAV per share either in cash or in shares of the Nuveen Acquiring Funds.Rather, Florida Nuveen Fund shareholders would receive shares in the Nuveen Acquiring Funds which would be worth less than the cash they could have realized through liquidation or open-ending of the Florida Nuveen Funds, and fewer shares than they could have purchased with such cash. 6 21.As of January 20, 2009, the aggregate NAV of the Florida Nuveen Funds was $652,621,376.Rather than put the interests of the Florida Nuveen
